DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-13 have been cancelled and Claims 14-16 have been added; therefore, Claims 1-8 and 14-16 are currently pending in application 16/306,334, and are examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claims 1-8 and 14-16) that use the word “means” are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 1-8 and 14-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: See Specification. Para 0051-0055, 0069, and 0077.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-8 and 14-16 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-8 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8 and 14-16 is/are directed to business card information management; specifically, the independent claims recite the following elements: 
authenticating a company by comparison with company information (Certain methods of organizing human activity and Mental processes); 
authenticating a member of the company (Certain methods of organizing human activity and Mental processes); 
registering Page 2 of 6Int. Appl. No.: PCT/JP2018/022216business card information of the member that is authenticated (Certain methods of organizing human activity and Mental processes);
generating identification information correlated with the business card information (Certain methods of organizing human activity and Mental processes);
acquiring the identification information read from a business card medium (Certain methods of organizing human activity and Mental processes);
searching for the business card information correlated with the identification information (Certain methods of organizing human activity and Mental processes);
and providing the business card information (Certain methods of organizing human activity and Mental processes).
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 102






















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 9,760,645 B1).
As per independent Claim 1, Park discloses a business card information management system (Abstract, Figs.1-2 and 17, and C11) comprising: 
a company authenticating means of authenticating a company by comparison with company information in a company information storing means storing the company information; a member authenticating means of authenticating a member of the company that is authenticated by the company authenticating means (See at least Fig.8, C10, “The Server Application 174 incorporates pieces of code that authenticates a Card Owner 100 or a Card Recipient 102 attempting to access the Database 154.”; and C12, Database account number match; See also C15-C16, “The Server 152 performs the necessary authentication and uses the Business Card Token 405 to verify and determine the database identifier for Card Owner 100.”, Card Owner Credentials are authenticated/ verified – Owner credentials would include a wide variety of user card data to include personal and business data);
a business card information registering means of registering in a business card information storing means, business card information of the member that is authenticated by the member authenticating means (See at least Figs.3-5; C8-C9, Card owner registration/ Card owner personalities; C11-C14, GUI for User registration and data capture; See also C15-C16, Additional Card Owner Registration/ Update and Data Capture); 
of acquiring identification information correlated with the business card information in the business card information storing means (See at least Figs.6-8, and 14-16; Abstract, C4, Unique Token - QR Code or Bar Code, shared with requestor or client; See also C9, C11-C12, and C14-C16, Card Token QR/ Bar Code can be transmitted by email, SMS, and/or picture of Code with mobile phone camera);
and a business card information searching means of searching the business card information storing means for the business card information correlated with the identification information acquired by the identification information acquiring means (See at least Figs.6-8 and 16; C10, Query Applications; See also C15-C16) (See also Figs. 2-16 and support in spec. for structure necessary for completing the claimed elements).  
As per Claim 2, Park discloses a business card information providing means of providing the business card information obtained by the business card information searching means (See at least Figs.C17L25-27, “Thus, the public information will be visible to anyone querying the Card Management System 500 about a card owner.”).  

As per independent Claim 3, Park discloses a business card information management system comprising: 
a company authenticating means of authenticating a company by comparison with company information in a company information storing means storing the company information; a member authenticating means of authenticating a member of the company that is authenticated by the company authenticating means (See at least Fig.8, C10, “The Server Application 174 incorporates pieces of code that authenticates a Card Owner 100 or a Card Recipient 102 attempting to access the Database 154.”; and C12, Database account number match; See also C15-C16, “The Server 152 performs the necessary authentication and uses the Business Card Token 405 to verify and determine the database identifier for Card Owner 100.”, Card Owner Credentials are authenticated/ verified – 
a business card information registering means of registering in a business card Page 2 of 6Int. Appl. No.: PCT/JP2018/022216 information storing means, business card information of the member that is authenticated by the member authenticating means (See at least Figs.3-4; C8-C9, Card owner registration/ Card owner personalities; See also C11-C13, and C15-C16);
an identification information generating means of generating identification information correlated with the business card information in the business card information storing means (See at least C8-C9, C11, and C13); 
an identification information acquiring means of acquiring from a business card use terminal, the identification information read from a business card medium in which the identification information generated by the identification information generating means is recorded (See at least Fig.8, C11-C14, and C16);  
a business card information searching means of searching the business card information storing means for the business card information correlated with the identification information acquired by the identification information acquiring means (See at least, C17-C18, Searching/ Querying the Card Management System about a card owner, using a web interface; and Claim 1)
and a business card information providing means of providing the business card information obtained by the business card information searching means to the business card use terminal (See at least, C17-C18) (See also Figs. 2-16 and support in spec. for structure necessary for completing the claimed elements).
 
As per Claim 4, Park discloses wherein: the business card information storing means stores the business card information while correlating the business card information with written information that is recorded in the business card medium in association with the business card information C8-C9, Card owner registration/ Card owner personalities; See also C11-C16); 

a relation information registering means of registering in a relation information storing means, relation information expressing a relation of the member who provides or exchanges the business card medium or the business card information recorded in the business card medium on the basis of the identification information acquired by the identification information acquiring means (See at least, C9, Card Owner personalities; C13-C14, Card Data Acquiring Model; C17-C18, Subscription Groups); 
and an updating means of correlating the business card information and the written information in the business card information storing means, or updating the written information Page 3 of 6Int. Appl. No.: PCT/JP2018/022216 correlated with the business card information on the basis of the relation information in the relation information storing means (See at least, C9-C10, Updates and Push notification of changes; C11-C12, Edit or Update card data/ Attributes, and/or visibility rules; C20, “An embodiment of the invention uses a computer-implemented method for editing an electronic business card wherein the instructions include an edit-command for creating a group; and upon accepting the transaction request, the computing server further performing the steps comprising of--creating a group record in the memory having a group number, creating a link record in the memory having a parent identifier and a child identifier wherein the parent identifier is the database account number and the child identifier is the group number, saving the group record to the database, and saving the link record to the database.”, and See also C23, “… modifying of the plurality of contact information items”; and Claim 4).  
As per Claim 5, Park discloses wherein the updating means correlates the business card information of a target member with the written information regarding a member, a company of the member, or an attribute of the member of a person whom the target member provides the business card medium or the business card information recorded therein to or exchanges the business card medium or the 
As per Claim 6, Park discloses a frequency calculating means of calculating a frequency of providing or exchanging the business card medium or the business card information for each member, company, or attribute of the person, wherein the updating means correlates the business card information of the target member with the written information regarding the member, the company, or the attribute of the person for which the frequency calculated by the frequency calculating means is the highest or more than or equal to a predetermined frequency (See at least Claim 4, Augmented contact record with revised/ predefined permission setting – with frequency threshold of 1; See also C19-C20).  
As per Claims 7 and 14-16, Park discloses an authority changing means of changing an authority of the member so that the member cannot use the business card information in the business card use terminal after a predetermined time (See at least C5L46-L60, “The system provides a mechanism to control the exposure of the data fields to the owner of the data so that the data owner has full control over what their contact details are and that they are always updated regularly. The system includes a capability of push notifications whereby a real-time update to electronic business card subscribers will eliminate any inconsistencies created by their locally cached information. The system eliminates redundancy by eliminating the need to enter the same data again and again in several copies of the contact information that the current applications rely on. It also allows the owner of data to enter the data rather than the recipient. The recipient is able to only view the data that the owner allows them to view.”, The Card Owner can change data or permissions in real-time – authority change would be instant; See also C8 and Claims 2-4).  

As per independent Claim 8, Park discloses a business card information management system comprising:  Page 4 of 6Int. Appl. No.: PCT/JP2018/022216 

a relation information registering means of registering in a relation information storing means, relation information expressing a relation of a member who provides or exchanges the business card information on the basis of the identification information acquired by the identification information acquiring means (See at least Figs.8 and 13, and C9, Card Owner personalities; C13-C14, Card Data Acquiring Model; C16, Subscription relationship linkage data; and C17-C18, Subscription Groups; C19-C20 Entity Relationship Diagram);
and an updating means of correlating the business card information and the written information in the business card information storing means, or updating the written information correlated with the business card information on the basis of the relation information in the relation information storing means (See at least, C9-C10, Updates and Push notification of changes; C11-C12, Edit or Update card data/ Attributes, and/or visibility rules; See also C20) (See also Figs. 2-16 and support in spec. for structure necessary for completing the claimed elements).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 22, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629